Citation Nr: 9901657	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-13 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
patellar dislocation of the right knee.

2.  Entitlement to an increased (compensable) evaluation for 
perforated tympanic membrane of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to May 
1962.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
perforated right tympanic membrane, evaluated as 
noncompensable from April 4, 1996.  In addition, the RO 
denied service connection for residuals of a recurrent 
patellar dislocation of the right knee.  The veteran timely 
appealed that decision.  

In a rating decision dated in December 1997, the RO granted 
service connection for hearing loss in the right ear, 
evaluated as noncompensable, and denied a 10 percent rating 
based on multiple, noncompensable, service-connected 
disabilities.  Although the veterans representative 
indicated in a statement dated in May 1998 that one of the 
issues currently on appeal is entitlement to a 10 percent 
rating based on multiple, noncompensable, service-connected 
disabilities, the record does not demonstrate that the 
veteran timely appealed that decision.  Accordingly, that 
issue is not before the Board at this time.

The Board finds that further development is necessary with 
regard to the issue of entitlement to an increased rating for 
the perforated right tympanic membrane.  Accordingly, that 
issue is addressed in the REMAND section of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he injured his right knee during 
service and that it did not heal properly.  He argues that 
although he had dislocated his right knee prior to service, 
the condition resolved by the time he entered service and the 
knee was fine during basic training.  He further contends 
that his current right knee disability is due to injury in 
service and not to any subsequent trauma or injury. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports 
entitlement to service connection for residuals of patellar 
dislocation of the right knee.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans claim for service 
connection for residuals of a patellar dislocation of the 
right knee.

2.  The veteran has a current right knee disability and there 
is medical evidence indicating a nexus to a right knee injury 
during service.

3.  Although there is evidence that the veteran had 
experienced two episodes of a right knee dislocation prior to 
service, the entrance examination is negative for a right 
knee disorder, as is his first year of service, and the 
presumption of soundness applies.

CONCLUSION OF LAW

Residuals of a patellar dislocation of the right knee were 
incurred in service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted a 
well-grounded claim for service connection for residuals of 
patellar dislocation of the right knee.  A review of the 
record indicates that the veteran's claim is plausible and 
that all relevant facts with regard to the claim have been 
properly developed.

The service medical records demonstrate no right knee 
disorder at the time of the veterans induction examination 
in April 1960.  In addition, the service medical records are 
negative for a right knee disorder until April 1961 when he 
was diagnosed with traumatic synovitis of the right knee.  He 
had been playing volleyball in a gym when he fell twisting 
his right leg.  He suffered a lateral dislocation of the 
right patella.  It was noted that he reported two previous 
patellar dislocations in 1958 and 1959, prior to service.  
The examiner reported that the patella had the shape of a 
chronic dislocating patella.  The service medical records 
demonstrate that he was placed in a long leg cylinder cast 
for approximately three weeks.  The separation examination 
report demonstrates that the veteran had recurrent 
dislocation of the right patella.

A private employers report of accident and illness for the 
veteran reflects that he complained of a painful right knee 
in 1972, that he wore a knee support, and that he reported he 
had fractured the same knee in service in 1961.  He was 
advised to see his doctor.

On VA orthopedic examination in May 1996, the veteran 
reported a medical history of fracture of the right knee in 
1961 treated with a cast.  Following physical examination and 
X-ray examination of the right knee, which was remarkable for 
arthritis, the diagnosis was residuals, fracture of the right 
knee with diffused atrophy of the right quadriceps and 
arthritis.  


At a video conference hearing in July 1998, with the 
undersigning Board Member sitting in Washington, D.C., and 
the veteran located in Cleveland, the veteran testified that 
prior to service, he sprained or twisted his right knee and 
it was wrapped up for a few weeks.  The veteran claims that 
it healed and he was having no right knee problems at the 
time he entered service.  The veteran testified that he 
passed the entrance examination and also that he had no right 
knee problems during basic training.  He reported that his 
right knee problems began while he was stationed in Germany 
and hurt the right knee while playing ball.  The veteran 
testified as to his current right knee disorder and indicated 
that the knee problems were due to the injury in service and 
not due to any subsequent trauma.

The evidence of record demonstrates that a right knee 
disorder was not identified on examination for entrance into 
service.  Pursuant to the presumption of soundness, it is 
presumed that the veteran did not have a right knee disorder 
when he entered service.  In addition, the evidence 
demonstrates that the veteran did not receive treatment for a 
right knee disorder during the first year of service, which 
included the rigors of basic training.  The evidence shows 
that he injured or reinjured his right knee during service.  
Although there is also evidence that he had had two right 
patella dislocations prior to service, it appears that his 
right knee was normal at the time of his induction 
examination.  A VA physician opined that the veteran 
currently has residuals of right knee injury in service of 
diffused atrophy of the right quadriceps and arthritis.  As 
such, the Board finds that the evidence indicates that the 
evidence supports a finding that the current right knee 
disability is etiologically related to the right patella 
dislocation the veteran suffered during service.  Therefore, 
service connection is warranted.


ORDER

The claim of entitlement to service connection for residuals 
of a patella dislocation of the right knee, including 
arthritis, is granted.



REMAND

The veteran contends that he is entitled to a compensable 
rating for the service-connected perforated right tympanic 
membrane.  He alleges that he has occasional pain in the 
right ear, hearing loss, constant ringing, and that his ear 
gets plugged up with wax and he uses ear drops.  He also 
contends that the right ear disability has adversely affected 
his speech.  The veteran testified that he received treatment 
for his ear disability from a private doctor who also 
practiced at the Fairfield Lancaster Hospital.  
Unfortunately, the audiotape from the hearing apparently was 
inaudible when the veteran identified the name of this 
physician.  In addition, when the RO requested medical 
records from the Lancaster-Fairfield Hospital in 1996, it 
only requested treatment records regarding the veterans 
right knee.  

Additionally, the veteran testified that he received 
treatment/evaluation for his right ear disability at the VA 
Medical Center in Chillicothe or Brecksville.  The veterans 
claims file does not contain any treatment records from 
either VA facility and it does not appear that the RO 
requested such records.

It appears that the RO, in evaluating the veterans service-
connected perforated right tympanic membrane, did not 
consider whether his tinnitus is due to that disability.  
Additional medical evidence is necessary to obtain a medical 
opinion as to the relationship, if any, between the veterans 
perforated right tympanic membrane and any tinnitus.  
Accordingly, another VA audiology examination is necessary.

Although the schedule for rating disabilities provides for 
only a noncompensable evaluation for perforation of the 
tympanic membrane, pursuant to Diagnostic Code 6211, 
disability may present manifestations which renders it more 
appropriate to rate residual disability under a different 
diagnostic code, or establishes the veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The 
veteran is encouraged to submit evidence as to the nature of 
his retirement due to permanent disability, especially if it 
was due to his ear disability.  In considering whether the 
veteran is entitled to an extraschedular rating, the RO 
should be mindful that the criteria of marked interference 
with employment and frequent hospitalizations are not the 
sole criteria for an extraschedular evaluation.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).

Accordingly, a REMAND to the RO is necessary for the 
following action:

1.  The RO should contact the veteran and 
request that he identify all health care 
providers, both VA and private, who have 
treated his right ear disability.  The RO 
must take the appropriate action to 
attempt to locate and obtain all 
identified medical records not already on 
file.  Specifically, the RO should 
contact the VA Medical Center in 
Chillicothe and/or Brecksville and 
request all of the veterans medical 
records.

2.  After the RO has obtained the above 
identified records, it should take the 
appropriate steps to have the veteran 
scheduled for another VA audiology 
examination.  The veterans claims file 
must be made available to the examiner to 
review prior to examining the veteran.  
It is requested that the examiner note on 
the examination report that the records 
were reviewed.  All appropriate tests and 
studies should be completed.  The 
examiner is requested to provide a 
medical opinion as to whether there is 
any relationship between any current 
tinnitus and his perforated right 
tympanic membrane.  In addition, the 
examiner is requested to note whether the 
veterans service-connected right ear 
disabilities adversely affect his speech.

3.  After the above action is completed 
to the extent possible, the RO should 
review all of the evidence of record and 
readjudicate the claim of entitlement to 
a compensable rating for the service-
connected perforated right tympanic 
membrane.  In readjudicating the 
disability, the RO should take into 
consideration all applicable diagnostic 
codes.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with due process and the duty 
to assist.  The Board intimates no opinion as to the ultimate 
outcome of the claim.  No action is required of the veteran 
until further notice.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
